         Case 3:20-cv-10628-MGM Document 32 Filed 06/03/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

JEREMY HOLLINS                              )
     Plaintiff,                             )
                                            )
v.                                          )
                                            )
CITY OF WEST SPRINGFIELD,                   )
THOMAS SUDNICK,                             )
JOSEPH WOLOWICZ, JOSEPH CASEY, )                     Civil Action No.: 3:20-CV-10628-MGM
NATHAN O’BRIEN, ADAM POLASTRY, )
RONALD CAMPURCIANI,                         )
JOHN/JANE DOES (current of former           )
employees of the City of West Springfield,) )
and MIIA Property and Casualty Group,       )
Inc.,                                       )
      Defendants.                           )
____________________________________)


                  JOINT MOTION TO AMEND SCHEDULING ORDER

       Plaintiff and all Defendants (the “West Springfield police Defendants”) except MIIA

Property and Casualty Group, Inc., the claims against which have been severed and stayed,

jointly move that the deadline for completion of non-expert discovery be extended to December

31, 2021, and the scheduling order be amended correspondingly. In support of their motion, the

parties state that, due to the COVID-19 pandemic, they agreed among themselves: (1) to

postpone the deposition of the Plaintiff Jeremy Hollins until it could be safely conducted in

person, on July 15, 2021; and (2) to defer depositions of the West Springfield police Defendants

pending settlement discussions following Plaintiff’s deposition. Accordingly, the parties

respectfully request that the initial scheduling order be amended as follows:

                                                     Current                        Proposed

Completion of non-expert discovery                   06/04/2021                     12/31/2021

Case Management Conference                           06/14/2021                     TBD

                                                 1
         Case 3:20-cv-10628-MGM Document 32 Filed 06/03/21 Page 2 of 3




Plaintiff’s expert designation and disclosure         07/21/2021                  02/18/2022

Defendant’s expert designation and disclosure         08/16/2021                  03/04/2022

Completion of expert depositions                      10/15/2021                  05/13/2022

Dispositive Motions (file by date)                    01/07/2022                  07/29/2022

Oppositions to Motions (file by date)                 02/07/2022                  08/29/2022

Replies to oppositions (file by date)                 02/18/2022                  09/13/2022

Dispositive Motions (heard by date)                   03/14/2022                  09/23/2022




PLAINTIFF                                       DEFENDANTS
JEREMY HOLLINS                                  THE CITY OF WEST SPRINGFIELD,
By his attorney,                                THOMAS SUDNICK, JOSEPH WOLOWICZ,
                                                JOSEPH CASEY, NATHAN O’BRIEN, ADAM
                                                POLASTRY, and RONALD CAMPURCIANI,
                                                By their attorneys,

/s/ Michael J. Grace_________                   /s/ Nancy Frankel Pelletier______________
Michael J. Grace, BBO #205875                   Nancy Frankel Pelletier, Esq., BBO #544402
E-mail: mjg@raipher.com                         E-mail: npelletier@robinsondonovan.com
Raipher D. Pellegrino, BBO #560614              Jeffrey J. Trapani, Esq., BBO # 661094
E-mail: rdp@raipher.com                         E-mail: jtrapani@robinsondonovan.com
Raipher, P.C.                                   Robinson Donovan, P.C.
100 Cambridge Street, 14th Floor                1500 Main Street, Suite 1600
Boston, MA 02114                                Springfield, MA 01115
Tel No.: (617) 904-7778                         Tel. No.: (413) 732-2301




                                                  2
         Case 3:20-cv-10628-MGM Document 32 Filed 06/03/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 3rd day of
June, 2021.



                                                             /s/ Michael J. Grace
                                                             Michael J. Grace




                                                 3
